NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4054-18T3

DONNA L. MICHEL and
GEORGE SCOTT MICHEL,

          Plaintiffs-Respondents,

v.

SHARON G. LANGEL, CONROW
CONSTRUCTION CO., INC., and
NEW JERSEY MANUFACTURERS
INSURANCE COMPANY a/k/a NJM
INSURANCE GROUP,

          Defendants-Respondents,

and

VNO WAYNE TOWNE CENTER,
LLC, and DSW DESIGNER SHOE
WAREHOUSE,

     Defendants-Appellants.
______________________________

                   Submitted March 3, 2020 – Decided May 8, 2020

                   Before Judges Accurso and Gilson.
            On appeal from the Superior Court of New Jersey, Law
            Division, Passaic County, Docket No. L-0458-17.

            Wilson, Elser, Moskowitz, Edelman & Dicker LLP,
            attorneys for appellants (Andrew J. Heck, of counsel
            and on the briefs).

            Burke & Potenza, attorneys for respondent Conrow
            Construction Co., Inc. (John Burke, on the brief).

PER CURIAM

      This appeal presents questions of whether the failure of a snow removal

contractor to add the owner of a shopping mall to its commercial general liability

policy caused the owner damages and whether the contractor had independent

obligations to defend and indemnify the owner for claims arising from an

accident causing personal injuries to a third party. On summary judgment, the

trial court held that no damages resulted from the failure to name the owner as

an additional insured party on the policy and the defense and indemnification

obligations did not cover the owner's negligence. We agree and affirm.

                                        I.

      On February 14, 2015, Donna Michel was walking across the parking lot

of the Wayne Towne Center when she was struck by a car driven by Sharon

Langel. At the time of the accident, there were piles of snow on medians at the

end of rows of parking spaces in the parking lot. It was alleged that the piles of


                                                                          A-4054-18T3
                                        2
snow impeded Langel's visibility as she made a left-hand turn just before her car

struck Michel.

      In February 2017, Michel and her husband sued Langel, VNO Wayne

Towne Center, LLC (VNO), DSW Designer Shoe Warehouse (DSW), and

Conrow Construction Co., Inc. (Conrow). VNO was the owner of the shopping

center, DSW was the store Michel was walking in front of just before she was

hit, and Conrow had a contract to plow the snow in the Wayne Towne Center

parking lot.

      VNO and DSW asserted cross-claims against Conrow, contending that

Conrow had breached its agreement with VNO. In connection with those cross-

claims, VNO had demanded defense and indemnification, but that request was

denied.

      The scope of Conrow's duties and responsibilities related to plowing the

parking lot was governed by a services agreement with VNO (the Services

Agreement). The Services Agreement described when Conrow was to plow

snow and addressed Conrow's duty to remove snow. In that regard, Exhibit B

to the Services Agreement, which defined the scope of Conrow's work, stated:

                      Snow will be removed from the premises only
               when directed to do so by "Vornado personnel,"
               Contractor will be responsible for the disposal of snow
               if it should become necessary to remove it. Separate

                                                                         A-4054-18T3
                                         3
            arrangements for cost to remove snow shall be made
            prior to the commencement of snow removal.

                  All snowplowing and removal of snow will be
            done in a safe and good workmanlike manner and in
            accordance with the attached snowplowing plan (where
            available) to the satisfaction of shopping center and
            store management.

      The Services Agreement also contained insurance provisions and an

indemnification provision.     Under the insurance provisions, Conrow was

required to obtain and maintain various types of insurance, including

commercial general liability coverage. In that regard, the Services Agreement

stated:

                   Contractor shall . . . obtain and maintain . . .
            Commercial General [liability insurance] providing
            coverage         for      Premises/Operations         and
            Products/Completed Operations including contractual
            liability for insured contracts, on an occurrence basis, a
            minimum limit of $1,000,000 per occurrence and
            $2,000,000 in the annual aggregate for bodily injury
            including death, personal/advertising injury and
            property damage.

      Conrow was also required to maintain an excess (umbrella) policy

providing $5,000,000 in coverage for any one occurrence.            The Services

Agreement also provided that VNO was to be named as an additional insured on

most of the insurance policies.



                                                                         A-4054-18T3
                                        4
     Under the indemnity provision, Conrow agreed to defend and indemnify

VNO from all claims and damages caused by Conrow, excluding any claim or

damage caused by the "sole negligence" of VNO. In that regard, the Services

Agreement stated:

                  Contractor hereby agrees to defend . . . indemnify
           and hold harmless [VNO] . . . from and against any and
           all claims, damages, liabilities, losses . . . caused by,
           arising out of, resulting from or occurring in
           connection with the performance of the Work, any act
           or omission by . . . Contractor . . . unless caused by the
           sole negligence of such Owner Party.

     The Services Agreement also provided that Conrow's liability would not

be limited by insurance coverage.       Thus, subsection F of the insurance

subheading in the Services Agreement stated:

                 Regardless whether Contractor's liability
           hereunder is or is not covered by insurance,
           Contractor's liability shall in no way be limited by the
           amount of insurance recovery or the amount of
           insurance in force, or available, or required by any
           provisions of this Agreement or otherwise by the
           Overall Contract.       The limits listed above are
           considered minimum.

     Exhibit B of the Services Agreement detailed the scope of Conrow's

responsibilities. In that regard, "Scope of Work/Services" was a defined term

in the Services Agreement, which referred to Exhibit B. Exhibit B also had an

indemnification provision that addressed Conrow's insurance obligation s and

                                                                        A-4054-18T3
                                       5
Conrow's obligation to defend and indemnify against its own "negligent . . . acts

or omissions." In relevant part, the indemnity provision in Exhibit B provided

as follows:

                    Commercial General Liability insurance as will
              protect Contractor and Vornado from any and all claims
              for damages due to bodily injury (including death),
              personal injury, or property damage arising out of or in
              any way connected with the acts or omissions to act of
              Contractor to fully comply with the terms, conditions
              and provisions of this Contract. Such insurance
              coverage shall be in an amount of not less than
              $5,000,000, combined single limit.

                    ....

                     Contractor agrees to indemnify, defend and hold
              harmless Owner, its employees and agents from and
              against any and all claims, loss, damage to property or
              injury to person including death, arising out of or
              relating to the negligent or intentional acts or omissions
              of Contractor, its employees or its agents, or the failure
              to perform by Contractor its employees or its agents,
              this Agreement including, but not limited to,
              Contractors [sic] failure to keep in force any insurance
              policy required under this Agreement. Contractor shall
              defend any actions, suits or proceedings that may be
              brought against [O]wner. This indemnification extends
              to any and all attorneys' fees or other costs or expenses
              suffered by Owner, its employees or its agents.

Finally, the Services Agreement stated that it was governed by New York law.

      Conrow obtained commercial general liability insurance but did not name

VNO as an additional insured. Instead, it only named "Vornado Realty Trust,"

                                                                           A-4054-18T3
                                          6
the property management company, as an additional insured party. Moreover,

the policy excluded coverage for claims "arising out of the acts, omissions

and/or negligence of the 'additional insured(s).'"

      In October 2017, Michel and her husband settled their claims against

Langel. Thereafter, they amended their complaint to name as a defendant their

own automobile insurer – New Jersey Manufacturers Insurance Company (NJM)

– seeking to recover underinsured motorist benefits.

      During discovery, a representative of Conrow testified at his deposition

that the property manager instructed Conrow to locate the plowed snow in the

same places as the prior contractor. The representative observed that the prior

contractor had piled plowed snow in the median islands in front of the DSW

store. Thus, Conrow asserted that the decision as to where to place the plowed

snow was made by the property manager, who was controlled by VNO.

      In September 2018, following the completion of discovery, VNO and

DSW moved for partial summary judgment against Conrow, contending that

Conrow had breached its contractual agreement to name VNO as an additional

insured and its agreement to defend and indemnify VNO. Conrow opposed that

motion, and in October 2018, the trial court heard oral argument.




                                                                       A-4054-18T3
                                        7
      While that motion was pending, in November 2018, all parties participated

in mandatory, non-binding arbitration in accordance with Rules 4:21A-1 to -9.

The arbitrator found that Michel's injuries were caused by the negligence of

Langel, VNO, DSW, and Conrow. The arbitrator then awarded Michel $450,000

in gross damages and allocated the liability among Michel and defendants: forty

percent to Michel; thirty percent to Langel; fifteen percent to VNO and DSW;

and fifteen percent to Conrow.

      No party objected to that arbitration award, and on January 28, 2019, the

award was incorporated into a judgment. The judgment noted Michel and her

husband had settled their claim against Langel "and proceeded with a claim for

[underinsured] motorist benefits against [NJM], subject to the terms, conditions

and limitations of the policy issued by [NJM]." Accordingly, the judgment

awarded damages, including prejudgment interest, in the following amounts:

NJM to pay $36,040.60; VNO and DSW to pay $70,633.55; and Conrow to pay

$70,282.00.1

      On March 21, 2019, the trial court issued an order denying the partial

summary judgment motion by VNO and DSW. The court supported its decision


1
   It is not clear why there is a slight discrepancy in the amount to be paid by
Conrow, as compared to VNO and DSW. Nevertheless, no party has raised an
issue concerning the difference in those amounts, which is $351.55.
                                                                        A-4054-18T3
                                       8
with a written opinion. The court reasoned that the arbitrator had found VNO

negligent for its own conduct. The court also reviewed the indemnification

provisions in the Services Agreement and concluded that "nothing in the

Services Agreement" required Conrow to defend or indemnify VNO for its own

negligent conduct.

      Turning to the insurance provisions, the trial court found that Conrow had

failed to name VNO as an additional insured. The trial court went on to reason,

however, that that failure did not cause VNO any damages because the insurance

policy excluded coverage for the negligence of the additional insured party. In

other words, even if VNO had been properly named as an additional insured, it

would not have been covered for its own negligence. In that regard, the c ourt

noted that nothing in the Services Agreement prevented Conrow from obtaining

a policy excluding coverage for the negligence of the additional insured.

      VNO and DSW moved for reconsideration. After hearing oral argument ,

the trial court denied that motion in an order entered on April 26, 2019.

                                       II.

      VNO and DSW appeal from the order denying their motion for summary

judgment against Conrow and the order denying their motion for

reconsideration. They contend that the trial court erred in concluding that


                                                                            A-4054-18T3
                                       9
Conrow had not materially breached its obligations under the Services

Agreement to provide insurance for VNO and to defend and indemnify VNO.

We disagree and affirm.

      As a preliminary matter, we address the choice of law. As noted, the

Services Agreement stated that it was governed by New York law. Our Supreme

Court has held that "[o]rdinarily, when parties to a contract have agreed to be

governed by the laws of a particular state, New Jersey courts will uphold the

contractual choice if it does not violate New Jersey's public policy." N. Bergen

Rex Transp. v. Trailer Leasing Co., 158 N.J. 561, 568 (1999) (quoting

Instructional Sys., Inc. v. Comput. Curriculum Corp., 130 N.J. 324, 341 (1992));

compare with Param Petroleum Corp. v. Commerce and Indus. Ins. Co., 296 N.J.

Super. 164, 170 (App. Div. 1997) (holding that choice-of-law agreements "in

liability insurance policies should generally be ignored at least when the insured

risk is in this State" (emphasis added)). Here, however, New York law is

consistent with New Jersey law. Accordingly, there is no conflict and we can

apply New Jersey law. See McCarrell v. Hoffmann-La Roche, Inc., 227 N.J.

569, 584 (2017) (citations omitted); Grossman v. Club Med Sales, 273 N.J.

Super. 42, 50 (App. Div. 1994).




                                                                          A-4054-18T3
                                       10
      The questions presented are legal issues involving the interpretation of the

Services Agreement.       Accordingly, we review these issues de novo.

Manahawkin Convalescent v. O'Neill, 217 N.J. 99, 115 (2014) (quoting Kieffer

v. Best Buy, 205 N.J. 213, 222-23 (2011)); MPEG LA, LLC v. Samsung Elecs.

Co., Ltd., 86 N.Y.S.3d 4, 8 (App. Div. 2018) (citations omitted). Moreover, the

issues came before the trial court on summary judgment, and we review such

decisions de novo, using the same standard as the trial court. RSI Bank v.

Providence Mut. Fire Ins. Co., 234 N.J. 459, 472 (2018) (citing Bhagat v.

Bhagat, 217 N.J. 22, 38 (2014)); Grande v. St. Clare's Health Sys., 230 N.J. 1,

23-24 (2017) (quoting Bhagat, 217 N.J. at 38). Here, VNO and DSW were the

moving parties and they contend that they are entitled to summary judgment

based on the plain language of the Services Agreement.

      Conrow's potential liability to VNO is governed by the obligations it

undertook in the Services Agreement.       There are two relevant obligations:

insurance coverage and indemnification.

      As previously summarized, the Services Agreement required Conrow to

obtain commercial general liability coverage and to add VNO as a covered party.

As the trial court noted, there is some inconsistency between paragraph 5(F)(1)

and the indemnity provision found in Exhibit B. Paragraph 5(F)(1) requires


                                                                          A-4054-18T3
                                      11
"[e]ach Owner" to be an additional insured and VNO was defined as an owner.

The indemnity provision in Exhibit B refers to coverage for "Vornado." We

agree with the trial court that this inconsistency is not material for purposes of

determining Conrow's obligations.

      The plain language of paragraph 5(F)(1) required that VNO be named as

an additional insured under the commercial general liability policy obtained by

Conrow. There is no dispute that VNO was not named as an additional insured.

Thus, the question is whether VNO was damaged by that failure. We agree with

the trial court that VNO was not damaged.

      In establishing the requirements for coverage, the Services Agreement did

not state that the additional insured needed to be insured for its own negligence.

Instead, as would be logical, the insurance provision was designed to assure that

Conrow's negligence was covered. The policy that Conrow obtained did not

cover the additional insured for their own negligence. Consequently, VNO was

not damaged by Conrow's failure to name it as an additional insured because

VNO's liability was predicated on its own negligence.

      Conrow also had independent obligations to defend and indemnify VNO.

As previously summarized, however, those obligations were limited to

defending and indemnifying for claims or damages arising out of Conrow's


                                                                          A-4054-18T3
                                       12
"act[s]" or "omission[s]."   The indemnification provision did not obligate

Conrow to defend or indemnify VNO for its own negligence.            Indeed, the

indemnity provision in the Services Agreement excludes anything caused "by

the sole negligence" of VNO.

      In interpreting a contract, we are guided by the plain language used by the

parties in their agreement. Templo Fuente De Vida Corp. v. Nat'l Union Fire

Ins. Co. of Pittsburgh, 224 N.J. 189, 200 (2016) (quoting Chubb Custom Ins.

Co. v. Prudential Ins. Co. of Am., 195 N.J. 231, 238 (2008)); Nomura Home

Equity Loan, Inc., Series 2006-FM2 v. Nomura Credit & Capital, Inc., 92 N.E.3d

743, 762 (N.Y. 2017) (Feinman, J., dissenting in part) (citing Metro. Life Ins.

Co. v. Noble Lowndes Intl., 643 N.E.2d 504 (N.Y.1994)). A plain reading of

the insurance provisions of the Services Agreement leads to the conclusion that

Conrow breached none of its obligations with regard to the insurance coverage

it obtained. Similarly, a plain reading of the indemnification provisions in the

Services Agreement and Exhibit B again establishes that Conrow did not breach

its obligations.

      Logically, in both the insurance and the indemnification provisions in the

Services Agreement, Conrow was protecting VNO from claims arising out of

negligent or intentional actions by Conrow and its employees. Those provisions


                                                                         A-4054-18T3
                                      13
did not protect VNO from claims arising out of VNO's own, independent,

negligent acts.    Consequently, the contract was consistent with most

indemnification provisions, which generally do not protect the party being

indemnified from its own negligence. See Azurak v. Corp. Prop. Inv'rs, 175 N.J.

110, 111-13 (2003) (citations omitted) (holding that an indemnity provision that

is "neither explicit nor unequivocal on the subject of the indemnitee's

negligence" should not be construed to cover the indemnitee's negligence no

matter how broadly it is written); Ramos v. Browning Ferris Indus., Inc., 103

N.J. 177, 191 (1986) (citations omitted) ("[A] contract will not be construed to

indemnify the indemnitee against losses resulting from its own negligence

unless such an intention is expressed in unequivocal terms."); Pardo v.

Bialystoker Ctr. & Bikur Cholim, Inc., 781 N.Y.S.2d 339, 342 (App. Div. 2004)

(citations omitted) (holding that an agreement that indemnifies a party from its

own negligence is against public policy).

      Having concluded that the trial court correctly denied summary judgment

in favor of VNO and DSW, there was no basis for a motion for reconsideration.

Accordingly, we also affirm the order denying reconsideration.

      Affirmed.




                                                                        A-4054-18T3
                                      14